Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed September 27, 2021 has been entered. The Applicant cancelled claims 1-13 and added claims 14-29. Claims 14-29 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed August 2, 2020. The examiner withdraws the 112(b) rejections the Claims objections in light of the amendments to the Claims.
Applicant’s arguments with respect to claims 14-29 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection. 
 Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 82
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 14, 17, and 24-27 are objected to because of the following informalities:  
In claim 14, “the printing ink” lacks proper antecedent basis and should read “the printer ink”
In claim 17, “spray-coating transparent nanowires” lacks proper antecedent basis and should read “spray-coating the transparent nanowires”
In claims 24-26, “the strips of transparent nanowires” lacks proper antecedent basis and should read “the transparent nanowires”
In claim 27, “the horizontal heating lines” lacks proper antecedent basis and should read “the plurality of horizontal heating lines”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 19-20, 22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPUB 2016/0134008 A1), hereinafter known as Kim, in view of Song et al. (US PGPUB 2014/0158987 A1), hereinafter known as Song.
Regarding claim 14, Kim teaches (Fig 1 and 14) a process for manufacturing a rear window of a vehicle (Fig. 1), the process comprising: forming a glass plate (101) with an external side adapted to being directed toward an exterior of the vehicle and an internal side adapted to being directed toward an interior of the vehicle ([0048]); applying heat from a heater (102) on the internal side of the glass plate ([0047]-[0048]), the heater (102) having a pair of busbars (111) electrically connected to a positive pole and a negative pole of a battery of the vehicle ([0047]-[0048]), the heater (102) having a plurality of horizontal heating lines (102) 

    PNG
    media_image1.png
    525
    506
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    745
    483
    media_image2.png
    Greyscale

However, Song teaches applying antenna traces by spray-coating on the internal side of the glass plate, the spray-coating comprising: preparing a printer ink having transparent nanowires ([0034]), preparing the internal side of the glass plate by cleaning or plasma activation ([0034]); positioning and aligning a printing mask on the internal side of the glass plate ([0034]); spray-coating the printing ink onto the printing mask and the internal side of the glass plate ([0034]); and post-treating the glass plate thermally or optically ([0034]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the process of Kim with Song to include “applying antenna traces by spray-coating on the internal side of the glass plate, the spray-coating comprising: preparing a printer ink having transparent nanowires; preparing the internal side of the glass plate by cleaning or plasma activation; positioning and aligning a printing mask on the internal side of the glass plate; spray-coating the printing ink onto the printing mask and the internal side of the glass plate; and post-treating the glass plate thermally or optically,” as taught by Song, for the purpose of improving design flexibility (see also [0020]).
Regarding claim 19, Kim further teaches the transparent nanowires being silver nanowires ([0046]).
Regarding claim 20, Kim does not specifically teach the transparent nanowires being copper nanowires.
However, Song teaches transparent nanowires being copper nanowires ([0026]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the process of Kim with Song to include “transparent nanowires being copper nanowires,” as taught by Song, for the purpose of improving conductivity (see also [0026]).
Regarding claim 22, Kim further teaches the transparent nanowires being carbon nanotubes ([0046]).
Regarding claim 28, Kim further teaches wherein the antenna traces comprise direct coupling traces connected to one of the pair of busbars or one of the plurality of horizontal heating lines ([0096]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Song as applied to claim 14 above, and in further view of Lindenmeier et al. (US Patent No. 5097270 A), hereinafter known as Lindenmeier.
Regarding claim 15, Kim does not specifically teach applying a transparent oxide layer by spray-coating on the internal side of the glass plate; and applying the antenna traces by spray-coating onto the transparent oxide layer, the antenna traces having capacitive coupling traces, wherein the transparent oxide layer is applied on a horizontal heating line and the capacitive coupling traces are disposed in proximal parallel relation to the horizontal heating line.
However, Song teaches applying a transparent oxide layer by spray-coating on the internal side of the glass plate ([0034]); and applying the antenna traces by spray-coating onto the transparent oxide layer ([0034]), wherein the transparent oxide layer is applied on a horizontal heating line ([0034]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the process of Kim with Song to include “a transparent oxide layer by spray-coating on the internal side of the glass plate; and applying the antenna traces by spray-coating onto the transparent oxide layer, wherein the transparent oxide layer is applied on a horizontal heating,” as taught by Song, for the purpose of improving enhancing conductivity (see also [0034]).

However, Lindenmeier teaches (Fig. 5a) antenna traces having capacitive coupling traces (10), and the capacitive coupling traces (10) are disposed in proximal parallel relation to a horizontal heating line (5).

    PNG
    media_image3.png
    376
    564
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the process of Kim with Lindenmeier to include “antenna traces having capacitive coupling traces, and the capacitive coupling traces are disposed in proximal parallel relation to a horizontal heating line,” as taught by Lindenmeier, for the purpose of improving space usage (see also col. 2, lines 1-5).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Song and Lindenmeier as applied to claim 15 above, and in further view of Klein et al. (US PGPUB 2018/0192477 A1), hereinafter known as Klein.
Regarding claim 16, Kim does not specifically teach wherein the capacitive coupling traces overlap the horizontal heating line on which the transparent oxide layer is applied so as to define a vertical gap between the horizontal heating line and the capacitive coupling traces, the vertical gap being equal to a thickness of the transparent oxide layer, the transparent oxide layer having a thickness less than five millimeters.
However, Klein teaches (Fig. 1B) capacitive coupling traces (11) overlap the horizontal heating line (21) on which the transparent oxide layer (3) is applied so as to define a vertical gap (d3) between the 3) being equal to a thickness of the transparent oxide layer (3), the transparent oxide layer having a thickness less than five millimeters ([0116], 0.38 mm).

    PNG
    media_image4.png
    291
    427
    media_image4.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the process of Kim with Klein to include “capacitive coupling traces overlap the horizontal heating line on which the transparent oxide layer is applied so as to define a vertical gap between the horizontal heating line and the capacitive coupling traces, the vertical gap being equal to a thickness of the transparent oxide layer, the transparent oxide layer having a thickness less than five millimeters,” as taught by Klein, for the purpose of allowing for a thin design and improved visibility (see also [0031]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Song and Lindenmeier as applied to claim 15 above, and in further view of Murakami et al. (US Patent No. 5231410 A), hereinafter known as Murakami, and Klein.
Regarding claim 17, Kim does not specifically teach wherein the capacitive coupling traces are staggered with respect to the horizontal heating line on which the transparent oxide layer is applied so as to define a horizontal gap between an axis of the horizontal heating line and an axis of the capacitive coupling 
However, Murakami teaches (Fig. 1) capacitive coupling traces (11b) are staggered with respect to the horizontal heating line (2), on which the transparent oxide layer is applied so as to define a horizontal gap between an axis of the horizontal heating line (2) and an axis of the capacitive coupling traces (11b), the horizontal gap being less than five millimeters (col. 4, lines 49-54). 

    PNG
    media_image5.png
    849
    508
    media_image5.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the process of Kim with Murakami in to include “capacitive coupling traces are staggered with respect to the horizontal heating line, on which the transparent oxide layer is applied so as to define a horizontal gap between an axis of the horizontal heating line and an axis of the capacitive coupling traces, the horizontal gap being less than five millimeters,” as taught by Murakami, for the purpose of receiving desired signals with sufficient gain (see also col. 4, lines 52-54).
Kim in view of Murakami does not specifically teach the transparent oxide layer having a thickness of less than five millimeters.
However, Klein teaches a transparent oxide layer having a thickness of less than five millimeters ([0116], 0.38 mm).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the process of Kim with Klein to include “a transparent oxide layer .

Claims 18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Song as applied to claim 14 above, and in further view of Li et al. (US PGPUB 2008/0028697 A1), and hereinafter known as Li.
Regarding claim 18, Kim does not specifically teach further comprising: spray-coating transparent nanowires of conductive material on a side of the glass plate so as to form the pair of busbars and the plurality of horizontal heating lines of the heater.
However, Li teaches spray-coating transparent nanowires of conductive material on a side of the glass plate so as to form the pair of busbars and the plurality of horizontal heating lines of the heater ([0031] and [0040]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the process of Kim with Li to include “spray-coating transparent nanowires of conductive material on a side of the glass plate so as to form the pair of busbars and the plurality of horizontal heating lines of the heater,” as taught by Li, for the purpose of improving performance of the heater grid (see also [0006]).
Regarding claim 29, Kim further teaches (Fig. 14) wherein the antenna traces (103) comprise capacitive coupling traces (103; [0096]) in parallel relation to one of the plurality of horizontal heating lines (121) or to one of the pair of busbars, the rear window having at least one planar adaptation structure (103 top portion) connected to the capacitive coupling traces but does not specifically teach the at least one planar adaptation structure formed by spray-coating strips of transparent conductive material on the internal side of the glass plate
However, Li teaches at least one planar adaptation structure formed by spray-coating strips of transparent conductive material on the internal side of the glass plate ([0031] and [0040]).
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Song as applied to claim 14 above, and in further view of Guillaume et al. (US PGPUB 2016/0374150 A1), hereinafter known as Guillaume.
Regarding claim 21, Kim does not specifically teach the transparent nanowires being PEDOT:PSS.
However, Guillaume teaches transparent nanowires being PEDOT:PSS ([0052]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the process of Kim with Guillaume to include “transparent nanowires being PEDOT:PSS,” as taught by Guillaume, for the purpose of providing good infrared reflecting properties or low emissivity (see also [0054]).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Song as applied to claim 14 above, and in further view of Chi et al. (US PGPUB 2020/0037401 A1), hereinafter known as Chi.
Regarding claim 23, Kim does not specifically teach wherein the transparent nanowires of the antenna traces each have a thickness of between five nanometers and ten nanometers.
However, Chi teaches wherein transparent nanowires of the antenna traces each have a thickness of between five nanometers and ten nanometers ([0033]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the process of Kim with Chi to include “wherein transparent nanowires of the antenna traces each have a thickness of between five nanometers and ten nanometers,” as taught by Chi, for the purpose of improving efficiency and transparency (see also [0033]).
Regarding claim 24, Kim does not specifically teach wherein the step of applying antenna traces comprising: applying the strips of transparent nanowires with only one layer of the spray-coating.
However, Chi teaches wherein a step of applying antenna traces comprising: applying strips of transparent nanowires with only one layer of the spray-coating ([0054]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the process of Kim with Chi to include “wherein a step of applying antenna traces comprising: applying strips of transparent nanowires with only one layer of the spray-coating,” as taught by Chi, for the purpose of improving efficiency and transparency (see also [0033]).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Song and Li as applied to claim 18 above, and in further view of Chi.
Regarding claim 25, Kim does not specifically teach wherein the strips of transparent nanowires for the pair of busbars each have a thickness of between 30 nanometers and 50 nanometers.
However, Chi teaches wherein the strips of transparent nanowires for the pair of busbars each have a thickness of between 30 nanometers and 50 nanometers ([0033]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the process of Kim with Chi to include “wherein the strips of transparent nanowires for the pair of busbars each have a thickness of between 30 nanometers and 50 nanometers,” as taught by Chi, for the purpose of improving efficiency and transparency (see also [0033]).
Regarding claim 26, Kim does not specifically teach wherein the strips of transparent nanowires for the pair of busbars are applied with a plurality of layers of the spray-coating.
However, Chi teaches wherein the strips of transparent nanowires for the pair of busbars are applied with a plurality of layers of the spray-coating ([0069]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the process of Kim with Chi to include “wherein the strips of .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Song as applied to claim 14 above, and in further view of Lindenmeier.
Regarding claim 27, Kim does not specifically teach wherein the antenna traces have intersecting traces that intersect the horizontal heating lines and separate traces that do not intersect the heater.
However, Lindenmeier teaches (Fig. 5a) antenna traces (10) have intersecting traces (6a and 6b) that that intersect the horizontal heating lines (5) and separate traces (12) that do not intersect the heater (5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the process of Kim with Lindenmeier to include “wherein the antenna traces have intersecting traces that intersect the horizontal heating lines and separate traces that do not intersect the heater,” as taught by Lindenmeier, for the purpose of improving space usage (see also col. 2, lines 1-5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845         

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845